Case 20-41308          Doc 195   Filed 03/28/20 Entered 03/28/20 09:54:15         Main Document
                                             Pg 1 of 2

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF MISSOURI



 In re:                                              ) Bankruptcy Case No. 20-41308
                                                     )
 FORESIGHT ENERGY LP, ET AL.                         ) Chapter 11
                                                     )
                                                     )
             Debtor                                  ) (Joint Administration Requested)


                      ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

             Please enter our appearance on behalf of Joy Global Underground Mining LLC and Joy

 Global Conveyors Inc. in the above-captioned bankruptcy proceedings. I request that copies of all

 notices filed be sent to the undersigned and that the name and address of the undersigned be added

 to the mailing matrix.


                                               Isl Richard J Parks
                                               Richard J. Parks
                                               PA ID No. 40477
                                               PIETRA GALLO GORDON ALF ANO
                                               BOSICK & RASPANTI, LLP
                                               7 West State Street, Suite 100
                                               Sharon, PA 16146
                                               (724) 981-1397
                                               Fax: (724) 981-1398
                                               E-mail: rjp@pietragallo.com

                                               Attorneys for Joy Global Underground Mining LLC
                                               and Joy Global Conveyors Inc.


 Dated: March 28, 2020

 5158890vl
Case 20-41308         Doc 195        Filed 03/28/20 Entered 03/28/20 09:54:15                    Main Document
                                                 Pg 2 of 2

                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF MISSOURI

 In re:                                                      ) Bankruptcy Case No. 20-41308
                                                             )
 FORESIGHT ENERGY LP, ET AL.                                 ) Chapter 11
                                                             )
                                                             )
          Debtor                                             ) (Joint Administration Requested)

                            ENTRY DECLARATION IN LIEU OF AFFIDAVIT

                           Regarding Request to be Added to the Mailing Matrix

          I am the Attorney for Joy Global Underground Mining LLC and Joy Global Conveyors lnc.,

 creditors in the above-captioned bankruptcy case, and I am authorized by these creditors to make the

 accompanying request for notices. The new address should be used instead of the existing address and

 added to the matrix. I have reviewed the mailing matrix on file in this case and I hereby certify that the

 request for notices being filed herewith replaces the creditor's address listed on the matrix, supersedes and

 cancels all prior requests for notice by the within named creditor, and:

          Please check the appropriate box

          IKl      that there are no other requests to receive notices on behalf of this creditor, or

          D        that the following prior request(s) for notice by or on behalf of th is creditor shall be deleted
                   from the matrix:

                                    Creditor's Name

                                    Creditor's Address

                                    City, State and Zip

          I declare under penalty of perjury that the foregoing is true and correct. Executed on March 28,
 2020.
                                                      Isl Richard .J Parks
                                                      Richard J. Parks
                                                      PA ID No. 40477
                                                      PIETRA GALLO GORDON ALF ANO
                                                      BOSICK & RASPANTI, LLP
                                                      7 West State Street, Suite I 00
                                                      Sharon, PA 16146
                                                      (724) 981-1397
                                                      Fax: (724) 981-1398
                                                      E-mail: 1jp@pietragallo.com
